DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 15, 17 and 21 are pending. 
Withdrawn Rejections
The rejection made under 35USC § 102 and 103 in office action dated 02/16/2021 is hereby withdrawn in view of Applicant’s amendment of claims and remarks, which is found persuasive.  
Reasons for Allowance
Applicant’s Remarks and amendment filed on 02/16/2021, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s process of reducing skin inflammation comprising administering a composition comprising isolated araloside compounds V, VII and/or X as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s process of reducing skin inflammation comprising administering a composition comprising isolated araloside compounds V, VII and/or X as in the instant claims. The closest prior art, Sakanaka teaches a method of treating skin inflammation, such as dermatitis etc. from skin trouble, such as dermatitis, eczema etc. by skin tissue regeneration, reducing cell apoptosis  using ginsenoside related compounds with example of Chikusetsusaponins IV (araloside compound A), which is different in structure from araloside compounds V, VII and/or X. 
Claims 15, 17 and 21 are allowed.
Conclusion
Claims 15, 17 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623